United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. COAST GUARD, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-627
Issued: July 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 26, 2014 appellant filed a timely appeal from a December 20, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration.1 As OWCP has not issued a merit decision within 180 days of the filing of this
appeal, the Board lacks jurisdiction to review the merits of his claim pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen his claim for
further merit review under 5 U.S.C. § 8128(a).

1

Pursuant to 20 C.F.R. § 501.5(b), appellant submitted a timely request for oral argument before the Board. By
order dated June 23, 2014, the Board denied the request on the grounds that the argument raised could be adequately
addressed in a decision based on a review of the record. Order Denying Request for Oral Argument, Docket No.
14-627 (issued June 23, 2014).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a decision dated August 15, 2008, the
Board affirmed an October 26, 2007 decision denying appellant’s request to reopen his case for
further review of the merits under 5 U.S.C. § 8128.3 In an order dated August 15, 2012, the
Board set aside a September 23, 2011 decision denying his request for reconsideration as
untimely and insufficient to establish clear evidence of error.4 The Board determined that
appellant had timely requested reconsideration and remanded the case for OWCP to apply the
standard for timely reconsideration requests set forth at 20 C.F.R. § 10.606(b)(2). By decision
dated February 7, 2013, the Board affirmed a September 11, 2012 decision finding that he had
not established a permanent impairment of the right upper extremity due to his accepted work
injury. The facts and the circumstances as set forth in the prior decisions and order are hereby
incorporated by reference.
By letter dated September 11, 2013, received by OWCP on September 23, 2013,
appellant requested reconsideration of the denial of his schedule award claim. He summarized
medical evidence and asserted that OWCP had a responsibility to assist in the development of
the evidence. Appellant related that he asked a claims examiner to develop the medical evidence
to determine whether he had a consequential injury. The claims examiner, however, indicated
that he had alleged in a May 23, 2008 letter that he had a permanent impairment. Appellant
argued that his May 23, 2008 letter was not new evidence and that OWCP erred in failing to
address the substance of the evidence submitted. He alleged that the September 11, 2012
decision contained inadequate findings of facts and conclusions of law. Appellant contended
that he is entitled to a merit review of his schedule award claim.
In a decision dated December 20, 2013, OWCP denied appellant’s request for
reconsideration as he had not submitted evidence or raised an argument sufficient to warrant
reopening his case for further merit review under section 8128. It found that he had not
submitted evidence relevant to the pertinent issue of whether the medical evidence established
permanent impairment of the right upper extremity due to his work injury.
On appeal appellant argues that the November 19, 2007 report from Dr. Michael A.
Franchetti, a Board-certified orthopedic surgeon, is sufficient to establish that he has a permanent
impairment due to his employment injury.
3

Docket No. 08-331 (issued August 15, 2008); petition for recon. denied, Docket No. 08-331 (issued
May 5, 2009). OWCP accepted that on January 14, 2000 appellant, then a 61-year-old supervisor, sustained left
shoulder strain and bilateral knee sprain due to a January 14, 2000 work injury. Appellant had a prior injury to his
leg on September 14, 1992. OWCP granted him schedule awards for a 32 percent permanent impairment of the left
lower extremity and a 15 percent permanent impairment of the right lower extremity. By decision dated June 8,
2001, it granted appellant a schedule award for a nine percent permanent impairment of the left upper extremity. On
June 27, 2003 OWCP granted him a schedule award for an additional 25 percent permanent impairment of the left
upper extremity. In decisions dated March 23, 2004 and February 10, 2005, it denied modification of its June 27,
2003 decision. By decision dated October 26, 2007, OWCP denied appellant’s request for reconsideration of the
June 27, 2003 decision as the evidence submitted was insufficient to warrant reopening the case for further merit
review.
4

Order Remanding Case, Docket No. 12-701 (issued August 15, 2012).

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.6 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.7 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.8
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.9 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.10 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.11
ANALYSIS
By decision dated February 27, 2013, the Board affirmed OWCP’s September 11, 2012
decision denying appellant’s claim for a schedule award. The Board found that appellant had not
submitted sufficient medical evidence to establish that he sustained a permanent impairment of
the right upper extremity as a result of his accepted employment injury. On September 23, 2013
appellant requested reconsideration, which OWCP denied in a nonmerit decision dated
December 20, 2013.12

5

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.”
6

20 C.F.R. § 10.606(b)(3).

7

Id. at § 10.607(a).

8

Id. at § 10.608(b).

9

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

10

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).
11

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

12

While a claimant may request an increased schedule award based on evidence of new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent impairment or increased
impairment, appellant did not submit any new evidence supporting an impairment or evidence of new exposure but
instead requested reconsideration of the prior decision. See Linda T. Brown, 51 ECAB 115 (1999); Paul R. Reedy,
45 ECAB 488 (1994).

3

The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3) requiring OWCP to reopen the case for review of the merits of the claim.
In his September 23, 2013 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. He did not identify a specific point of
law or show that it was erroneously applied or interpreted. Appellant did not advance a new and
relevant legal argument not previously considered. He argued that he requested OWCP to
develop the evidence and adjudicate whether he had a consequential injury. Appellant also
maintained that his May 23, 2008 letter was not new evidence and that OWCP erred in failing to
review the substance of the letter. His contentions, however, are not relevant to the underlying
issue in this case, which is whether the medical evidence is sufficient to show that he sustained
an employment-related right upper extremity impairment. As it is a medical issue, it must be
addressed by relevant medical evidence.13 Appellant further contended that the September 11,
2012 decision contained inadequate findings of facts and conclusions of law. The Board,
however, previously reviewed and affirmed OWCP’s September 11, 2012 decision, and thus the
issue is res judicata and not subject to further consideration by the Board.14 A claimant may be
entitled to a merit review by submitting pertinent new and relevant evidence, but appellant did
not submit any pertinent new and relevant medical evidence in this case.
On appeal appellant maintains that Dr. Franchetti’s November 19, 2007 report establishes
that he has a permanent impairment. His opinion, however, is not relevant to the medical issue
in this case, which can only be resolved through the submission of probative medical evidence
from a physician.15 Additionally, the Board previously considered the November 19, 2007 report
from Dr. Franchetti and determined that it was insufficient to establish that he sustained a
permanent impairment due to his work injury. Consequently, the matter is res judicata and not
subject to further consideration.16
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen his claim for
further merit review under section 8128(a).

13

See Bobbie F. Cowart, 55 ECAB 746 (2004).

14

See Clinton E. Anthony, Jr., 49 ECAB 476 (1998).

15

L.G., Docket No. 09-1517 (issued March 3, 2010); Gloria J. McPherson, 51 ECAB 441 (2000).

16

See G.S., Docket No. 14-408 (issued June 10, 2014); Joseph A. Brown, Jr., 55 ECAB 542 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the December 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 24, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

